SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

84
CA 14-00708
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


RICHARD H. WARNER, INDIVIDUALLY AND AS GUARDIAN
OF MARY DOROTHY WARNER, AN INCAPACITATED PERSON,
CLAIMANT-APPELLANT,

                     V                               MEMORANDUM AND ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 98768.)
--------------------------------------------------
RICHARD H. WARNER, AS EXECUTOR OF THE ESTATE OF
MARY DOROTHY WARNER, DECEASED, CLAIMANT-APPELLANT,

                     V

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 105712)
(APPEAL NO. 2.)


THE COSGROVE LAW FIRM, BUFFALO (EDWARD C. COSGROVE OF COUNSEL), FOR
CLAIMANT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JEFFREY W. LANG OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Court of Claims (Michael E. Hudson,
J.), entered March 26, 2014. The order denied the motion of claimant
seeking leave to reargue and renew.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Warner v State of New York ([appeal No. 1]
___ AD3d ___ [Feb. 6, 2015]).




Entered:   February 6, 2015                        Frances E. Cafarell
                                                   Clerk of the Court